department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-724-98 uilc 453c r memorandum for internal_revenue_service national_office field_service_advice from subject deborah a butler assistant chief_counsel field service cc dom fs applicability of manufacturer s exception under proportionate_disallowance_rule this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year issue whether temp treas reg ' 453c-10t is a valid interpretation of sec_811 of the tax_reform_act_of_1986 relating to obligations arising from certain installment_sales by manufacturers to dealers because in drafting the regulation the treasury_department limited the statute's scope so as to benefit a single_taxpayer in contravention of the statute's wording but in accordance with what was perceived to be congressional intent conclusion we believe that temp treas reg ' 453c-10t is valid it is not unreasonable or plainly inconsistent with congress's intent in enacting sec_811 facts taxpayer is a manufacturer which sells through dealers appeals is considering refund claims filed by taxpayer for taxable_year sec_1 and taxpayer used the installment_method for reporting sales to its dealers under i r c ' prior to year taxpayer used the installment_method for year law and analysis prior to enactment of the tax_reform_act_of_1986 i r c ' 453a provided that persons who regularly sell or otherwise dispose_of personal_property on the installment_plan could report the gain derived from such sales in the taxable_year in which the installment payments attributable to the sale were received ie the installment_method of accounting the term sale_on_the_installment_plan meant a sale by a taxpayer under any plan for the sale_or_other_disposition of personal_property which by its terms and conditions contemplated that each sale under the plan would be paid in two or more payments treas reg ' b in general the reporting of gain on the installment_method was permitted primarily because the seller might be unable to pay the tax currently as no cash may be available until the payments under the obligation were received see general explanation of the tax_reform_act_of_1986 staff of the joint_committee on taxation 100th cong 1st sess date the tax_reform_act_of_1986 pub law no 100_stat_2085 enacted the proportionate_disallowance_rule of i r c ' 453c which greatly limited the availability of the installment_method the proportionate_disallowance_rule affects sales by dealers_in_personal_property under an installment_plan the proportionate_disallowance_rule requires a portion of the seller's outstanding borrowings to be treated as payment on certain installment_obligations held by the seller to the extent that the seller incurs loans from borrowings which were assumed to be related to the receivables under the installment_obligations a pro_rata portion of the seller's outstanding loans is treated as a payment on the installment_obligations received during the year and still outstanding at the close of the year this has the effect of treating a portion of a taxpayer's debt as a payment toward its installment_obligations deemed payment thereby accelerating a portion of the gain that otherwise would have been deferred under the installment_method the proportionate_disallowance_rule applied only to dealer sales occurring after date and before date temp treas reg ' 453c-10t q a it was enacted because congress believed that the ability to defer taxation under the installment_method is inappropriate in the case of gains realized by dealers on ordinary_income assets to the extent that a taxpayer has been able to receive cash from borrowings related to its installment_obligations see s rep no 99th cong 2d sess the following year congress repealed i r c ' 453c when it decided to disallow all dealer installment_sales section of the revenue_act_of_1987 pub law stat repealed i r c ' 453c for dealer dispositions effective as to dispositions after date however congress provided an exception to i r c ' 453c for manufacturers who sold on the installment basis to dealers congress exempted certain installment_obligations that satisfy the requirements of sec_811 of the tax_reform_act_of_1986 from the requirements of the proportionate_disallowance_rule of i r c ' 453c and the repeal of the installment_method thus income from such obligations may be taken into account under the installment_method of accounting allowed under the code as in effect prior to the tax_reform_act_of_1986 if the method was otherwise available to the taxpayer in pertinent parts sec_811 provides as follows exception for certain_sales of property by a manufacturer to a dealer b- a in general b the amendment made by this section shall not apply to any installment_obligation arising from the disposition of tangible_personal_property by a manufacturer or any affiliate to a dealer ifb- i the dealer is obligated to pay on such obligation only when the dealer resells or rents the property ii the manufacturer has the right to repurchase the property at a fixed or ascertainable price no later than the month period beginning with the date of the sale and iii such disposition is in a taxable_year with respect to which the requirements of subparagraph b are met b receivables must be at least percent of total salesb- i in general --the requirements of this subparagraph are met with respect to any taxable_year if for such taxable_year the aggregate face_amount of installment_obligations described in subparagraph a is at least percent of the total sales to dealers giving rise to such obligations emphasis added sec_811 resulted from amendments to the house bill proposed by the senate the wording of sec_811 was virtually identical to the amendment the senate proposed to the house bill the senate report accompanying its proposed amendments to the house bill including its draft of sec_811 stated that to be excepted from the proportionate_disallowance_rule the aggregate face_amount of the installment_obligations that otherwise qualify for the exception must equal at least percent of the total sales to dealers that give rise to such receivables the 'fifty percent test' in both the taxable_year and the preceding_taxable_year further the senate_finance_committee report stated that for purposes of applying the fifty percent test the aggregate face_amount of the taxpayer's receivables is computed using the weighted average of the taxpayer's receivables computed on a monthly basis s rep no 99th cong 2d sess the conference agreement generally followed the senate's proposal with certain modifications not relevant to the percent test exception to the proportionate_disallowance_rule see h_r conf_rep no 99th cong 2d sess following enactment of sec_811 temp treas reg ' 453c-10t was promulgated to interpret this statute via a question-and-answer format see t d filed date it provided inter alia that for purposes of the percent test the aggregate face_amount of the taxpayer's obligations is computed by using the average balance of outstanding eligible obligations calculated on a monthly basis temp treas reg ' 453c-10t q a taxpayer argues that the regulation is invalid as it conflicts with the express language of sec_811 taxpayer argues that sec_811 is clear on its face when it calls for calculating the percent test of outstanding installment_obligations using atotal sales to dealers giving rise to such obligations according to the taxpayer the regulation s calculation of the percent test of outstanding installment_obligations using the average balance of outstanding eligible obligations calculated on a monthly basis is inconsistent with the statute the statute contemplates an annual calculation the regulation a monthly one given the statute s express terms the regulation s inconsistency renders it invalid in analyzing the validity of temp treas reg ' 453c-10t we must begin by looking to the tests applied by the courts for determining the validity of regulations as the supreme court stated in 467_us_837 when a court reviews an agency's construction of the statue which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question in dispute the court does not simply impose its own construction on the statute rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute furthermore it is well-settled that a regulation to be valid does not have to be the best interpretation of a statute but only must be a reasonable interpretation see 440_us_472 where the court declared that a tax regulation was invalid if it failed to implement the congressional mandate in a reasonable manner in determining whether a particular regulation carries out the congressional mandate in a reasonable manner the courts look to see whether the regulation harmonizes with the plain language of the statute its origin and its purpose national muffler dealers association u s pincite the starting point for determining whether a regulation satisfies the requirements for validity is the statutory language itself see 442_us_397 it is our view that congress intended for purposes of applying the percent test of sec_811 that the aggregate face_amount of the taxpayer's receivables be computed using the weighted average of the taxpayers' receivables computed on a monthly basis in drafting sec_811 the senate not the house proposed exempting certain manufacturers from the proportionate_disallowance_rule of i r c ' 453c in making the proposal the senate drafted statutory language which required satisfaction of a percent test and other requirements for entitlement to the exception the senate's amendment in the form of a draft statute stated that to meet the percent test the aggregate face_amount of the installment_obligations that otherwise qualify for the exception must equal at least percent of the total sales to dealers that give rise to such receivables in the senate report that accompanied its amendment the senate explained the manner in which the percent test is applied the senate report stated that for purposes of applying the fifty percent test the aggregate face_amount of the taxpayer's receivables is computed using the weighted average of the taxpayer's receivables computed on a monthly basis the conference adopted the senate amendment without any modifications relevant to manufacturer's exception furthermore the senate's amendment the draft statutory language regarding the percent test is identical to the language regarding the percent test ultimately adopted in sec_811 in providing that for purposes of the percent test of sec_811 the aggregate face_amount of the taxpayer's obligations is computed by using the average monthly balance of the otherwise qualifying obligations temp treas reg ' 453c-10t was consistent with the language purpose and origin of sec_811 therefore we believe that the regulation was a valid interpretation of sec_811 case development hazards and other considerations if you have any further questions please call deborah a butler by gerald m horan senior technician reviewer cc dom fs it a
